EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Each of the undersigned hereby certifies, in accordance with 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, in his capacity as an officer of W2 Energy, Inc. (the “Company”), that the Annual Report of the Company on Form 10-K for the year ended December 31, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 9, 2008 By: /s/ Michael McLaren Michael McLaren Chief Executive Officer Date: April 9, 2008 By:/s/ Michael McLaren Michael McLaren Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to W2 Energy, Inc. and will be retained by W2 Entertainment, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
